Citation Nr: 0505867	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  98-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon





THE ISSUES

1.	 Entitlement to service connection for a skin disorder.

2.	Entitlement to service connection for a prostate 
disorder.
	




REPRESENTATION

Appellant represented by:  Disabled American Veterans 




INTRODUCTION

The veteran had active military service from June 1966 to 
July 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  The 
issues on appeal were initially before the Board in February 
2001, at which time the case was remanded for development.


FINDINGS OF FACT

1.  A chronic skin disorder was not present in service or 
manifested for many years thereafter, and is not shown to be 
otherwise related to service, to include as a consequence of 
inservice herbicide exposure.

2.  The veteran does not have a prostate disorder.


CONCLUSIONS OF LAW

1.  A skin disorder, including as a consequence of herbicide 
exposure, was not incurred in or aggravated by active 
service, and service incurrence may not be presumed. 
38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2004).

2.  A prostate disorder, including as a consequence of 
herbicide exposure, was not incurred in or aggravated by 
active service, and service incurrence may not be presumed. 
38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in August 
2001, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The August 2001 letter also advised 
the veteran to submit any additional evidence, especially 
medical evidence that linked the claimed disorders to 
service.  

Notice fully complying the provisions of the VCAA was not 
provided to the veteran until August 2001, long after the 
rating decision on appeal. Therefore, the veteran did not 
receive proper VCAA notice prior to the initial rating 
decision denying his claim.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  VCAA notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b). The veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4). 

Background

The veteran's DD Form 214 reflects that he served on active 
duty in the Republic of Vietnam.  His service medical records 
include a May 1966 entrance examination that noted a history 
of acne.  On May 1966 and November 1967 clinical evaluations, 
his G-U system and skin were reported as normal.  On his June 
1970 separation examination, no abnormalities regarding his 
G-U system and skin were indicated.   

Postservice medical records included a February 1981 VA 
examination regarding possible toxic chemical exposure.  At 
the time of examination, the veteran indicated that he 
experienced boils, increased acne, and other skin problems.  
The examiner reported his skin as clear.  Treatment records 
from Boise VAMC showed that in December 1982 the veteran was 
concerned about spots on his skin.  Portland VA Medical 
Center (VAMC) records noted dark spots on the veteran's skin 
in April 1985.  In October 1986, he was diagnosed with tinea 
on his left thigh and in June 1988, a rash on both upper 
thighs was noted.  Omaha VAMC medical records dated in June 
1989 noted skin lesions on the veteran's arms.  The examiner 
indicated that the lesions appeared to be age spots and 
several appeared to be seborrheic keratosis.  Papules on his 
buttocks resembled folliculitis.  

In April 1990, he was diagnosed with a fungal rash on his 
right inguinal area and an unusual rash on his arms.  The 
assessment on his next visit in April 1990 was recurrent 
dermatitis.  In July 1990, it was indicated that he had 
multiple pigmented, flat, nonpruritic lesions over his upper 
extremities; and a rash over his groin that resolved, but had 
skin discoloration.  He also had non-enlarged, non-tender, 
non-pigmented lesions on his lower extremities, trunk, and 
face.  Follow-up treatment was indicated, but it appears that 
the veteran failed to go for subsequent treatment.

A March 2004 VA examination showed that the examiner reviewed 
the veteran's claims file and noted that the veteran had a 
history of erythematous rash that was not present upon 
physical examination.  Skin problems were not indicated in 
his SMR's and he did not appear to have any evidence of 
chloracne.  There was no evidence of acne scarring.  At the 
time of examination, he did have hyperpigmented nodules on 
his forearms and legs, covering a total of 15 percent of the 
visible surface area.  The diagnosis for this was unclear.  
The examiner opined that she "did not believe this is an 
Agent-Orange related skin condition."  An addendum was added 
that showed that all laboratory results were normal.    

During the March 2004 VA examination, the veteran denied any 
history of prostate problems.  He believed that he had 
problems with kidney stones and intermittent hematuria in the 
past.  He did not recall any urinary problems in the 
military.  He currently denies "hesitancy, post-void 
dribbling, incontinence, hematuria, dysuria, or any passing 
of stones or sand.  He believed he had an increase in urinary 
frequency, but was not sure.  He was never treated for 
prostatitis, and has never been told he had "an elevated 
PSA".  The examiner opined that she found no evidence in 
veteran's C-file of any history of prostate problems.  The 
veteran did not have any current symptoms of a prostate 
problem.  His prostate exam was normal and laboratory results 
were normal (PSA, BUN/Cr).  

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the criteria set forth above, regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2003).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 
3.307(a)(6)(iii) (2003).  The VA General Counsel has held 
that service on a deep-water naval vessel "off the shore" 
of Vietnam, in and off itself, may not be considered service 
in the Republic of Vietnam for purposes of 38 U.S.C.A. § 
101(29)(A).  VA O.G.C. Prec. Op. No. 27-97 (July 23, 1997).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and Type II diabetes mellitus.  38 C.F.R. § 
3.309(e) (2003).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

"Disability" means a current disability shown by competent 
medical evidence to presently exist at the time of the award 
of service connection. Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

The veteran contends that he has a skin disorder and a 
prostate disorder, which resulted from his exposure to Agent 
Orange during his service in Vietnam. In this case, the 
veteran's DD Form 214 reflects that he served on active duty 
in the Republic of Vietnam and therefore is presumed to have 
been exposed to Agent Orange.  

With respect to the claimed skin disorder, the VA physician 
who examined the veteran and reviewed the record in March 
2004 commented that the veteran had a history of an 
erythematous rash, albeit none was evident on the day of 
examination. There was no evidence of chloracne. Undefined 
hyperpigmented nodules on the veteran's arms and legs were 
noted. The examiner concluded, however, that this condition, 
whatever the diagnosis, was not related to Agent Orange 
exposure. No competent medical opinion or other medical 
evidence relating the veteran's skin condition to his period 
of military service, to include herbicide exposure, has been 
submitted. As a result, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a skin disorder, which therefore must 
be denied. 38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313.

In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  In this case, the 
report of the March 2004 VA examination indicates that a 
review of the veteran's claims folder revealed no history of 
prostate problems, that the veteran had no symptoms of a 
prostate disorder, and that clinical and laboratory testing 
of the prostate were normal. In short, it is not shown the 
veteran has a prostate disorder of any kind. No medical 
opinion or other competent medical evidence to support the 
veteran's assertions regarding a prostate disorder has been 
presented. Accordingly, the Board concludes that service 
connection for a prostate disorder is not in order. 
38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.313.











ORDER

Service connection for a skin disorder is denied.

Service connection for a prostate disorder is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


